UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q/A (Amendment No.1) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2010 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission File No. 333-120490 B GREEN INNOVATIONS, INC. (Exact name of the Registrant as specified in Charter) New Jersey 20-1862731 (State of Incorporation) (I.R.S. Employer ID Number) 750 Highway 34, Matawan, New Jersey (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone No. including Area Code: 732-441-7700 Securities registered under 12(b) of the Exchange Act:None Securities registered under Section 12(g) of the Exchange Act: None Indicateby checkmark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15 (d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yesx No o Indicate by checkmark whether the registrant is a shell company (as defined in Rule 12b-2 of the Securities Act).Yeso Nox Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yeso No x Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x (Do not check if a smaller reporting company) Indicate the number of shares outstanding of the issuer's common stock, as of the latest practical date: 605,609,870 shares of Class A Common stock, no par value as of August 4, 2010. Table of Contents EXPLANATORY NOTE This amendment is being filed in order to incorporate the Segment Data footnote and to reverse accrued dividends which have not been declared.No other change has been made, and the information contained in this Report has not been updated.For more current information regarding the Company, readers should refer to the more recent reports filed by the Company with the Securities and Exchange Commission. B GREEN INNOVATIONS, INC TABLE OF CONTENTS Page Part I – Financial Information Item 1. Restated Condensed Financial Statements (Unaudited): 1 Restated Condensed Balance Sheets -June 30, 2010 and December 31, 2009 1 Restated Condensed Statements of Operation -Three and Six Months Ended June 30, 2010 and 2009 2 Restated Condensed Statements of Cash Flows -Three and Six Months Ended June 30, 2010 and 2009 3 Restated Notes to Condensed Financial Statements 5 Part II – Other Information Item 6. Exhibits 26 Signatures 27 Index of Exhibits 28 Table of Contents Item 1. Financial Statements B GREEN INNOVATIONS, INC. RESTATED CONDENSED BALANCE SHEETS June 30. December 31, ASSETS 2010 2009 Current assets: Cash and cash equivalents $ 1,329,810 $ 190,350 Accounts receivable, net of allowance for doubtful accounts of $-0- AtJune 30, 2010 and December 31, 2009 17,615 6,188 Inventories 3,837 - Note receivable 30,000 - Prepaid expenses and other current assets 17,767 17,542 Total current assets 1,399,029 214,080 Property, plant and equipment, net 34,415 33,554 Intangible assets 59,934 59,934 Total assets $ 1,493,378 $ 307,568 LIABILITIES AND STOCKHOLDERS’ EQUITY (DEFICIT) Current liabilities: Accounts payable and accrued expenses $ 632,396 $ 593,201 Due to related parties 430,810 420,708 Deferred maintenance contracts 3,206 2,210 Notes payable to related parties 3,003 3,003 Convertible promissory note - 112,058 Derivative liabilities - 1,254,567 Total current liabilities 1,069,415 2,385,747 Stockholders' equity (deficit): Preferred stock, $1.00 par value; authorized 1,000,000 shares; 10,000 sharesdesignated as follows;990,000 available for further designation Series A 3% Secured Preferred Stock; $1,000 stated value, 10,000 shares authorized; 2,663 shares issued and outstanding at at June 30, 2010 and 1,444 shares issued and outstanding at December 31, 2009 2,663,210 1,444,444 Common stock: Class A – no par value; authorized 10,000,000,000 shares; 605,609,870 shares issued and 604,415,387 outstanding and 1,194,483 in escrow at June 30, 2010 and 600,309,870 shares issued 599,115,387 outstanding and 1,194,483 in escrow at December 31, 2009 1,090,306 1,074,736 Class B - $.01 par value; authorized 50,000,000 shares; 115,025 shares issued and outstanding at June 30, 2010 and December 31, 2009 1,150 1,150 Class C - $.01 par value; authorized 20,000,000 shares; no shares issued and outstanding - - Additional paid-in capital 7,443,646 7,443,646 Additional paid-in capital – beneficial conversion 1,444,444 1,444,444 Accumulated deficit (12,218,793 ) (13,486,599 ) Total stockholders' equity (deficit) 423,963 (2,078,179 ) Total liabilities and stockholders' equity (deficit) $ 1,493,378 $ 307,568 See accompanying notes to condensed consolidated financial statements 1 Table of Contents B GREEN INNOVATIONS, INC . RESTATED CONDENSED STATEMENTS OF OPERATIONS (Unaudited) Three Months Ended Six Months Ended June 30, 2010 June 30, 2009 June 30, 2010 June 30, 2009 Net sales $ 56,684 $ 30,218 $ 99,084 $ 45,248 Cost of sales 21,258 11,318 46,670 20,539 Gross profit 35,426 18,900 52,414 24,709 Operating expenses: General and administrative expenses 158,536 149,193 298,313 290,316 Total operating expenses 158,536 149,193 298,313 290,316 Loss from operations (123,110 ) (130,293 ) (245,899 ) (265,607 ) Other income (expense): Interest income 1,833 803 2,654 1,826 Interest expense (3,054 ) (5,948 ) (6,007 ) (16,604 ) Other income 15,000 50,000 262,491 50,000 Amortization of debt discount - (12,077 ) - (26,110 ) Gain from extinguishment of derivative - - 1,636,695 - (Loss) gain on valuation of derivative - 16,690 (382,128 ) (650,187 ) Total other income (expense) 13,779 49,468 1,513,705 (641,075 ) Income (loss) from operations before provision for income taxes (109,331 ) (80,825 ) 1,267,806 (906,682 ) Provision for income taxes - Net income (loss) $ (109,331 ) $ (80,825 ) $ 1,267,806 $ (906,682 ) Basic income (loss) per common share $ (0.00 ) $ (0.00 ) $ 0.00 $ (0.00 ) Diluted income (loss) per common share $ (0.00 ) $ (0.00 ) $ 0.00 $ (0.00 ) Weighted average shares outstanding Basic 602,125,277 525,115,387 600,628,647 517,264,205 Diluted 602,125,277 525,115,387 2,979,914,773 517,264,205 See accompanying notes to condensed consolidated financial statements 2 Table of Contents B GREEN INNOVATIONS, INC. CONDENSED STATEMENTS OF CASH FLOWS (Unaudited) Six Months Ended June 30, 2010 June 30, 2009 Cash flows from operating activities: Net income (loss) $ 1,267,806 $ (906,682 ) Adjustments to reconcile net gain (loss) to net cash used in operating activities: Depreciation 5,445 5,076 (Gain) loss on valuation of derivative 382,128 650,187 Amortization of discount on debt - 26,110 Issuance of common stock for services 11,570 14,219 Equipment received in exchange for note receivable previously written-off - (50,000 ) Gain on extinguishment of derivative liability (1,636,695 ) - Beneficial conversion incurred in conversion of promissory note - 5,100 Changes in assets and liabilities: Decrease (increase) in accounts receivable (11,227 ) (2,979 ) (Increase) decrease in inventories (3,837 ) 3,363 (Increase) decrease in prepaid expenses (425 ) 4,460 Increase in notes receivable (30,000 ) - Increase in other assets - (5,394 ) Increase in accounts payable and accrued liabilities 49,903 93,373 Increase in amounts due to related parties 10,102 23,801 Increase in deferred maintenance contracts 996 (5,961 ) Net cash provided by (used in) operating activities 45,766 (145,327 ) Cash flows from investing activities: Purchases of property, plant and equipment (6,306 ) - Net cash used in investing activities (6,306 ) - Cash flows from financing activities: Net proceeds from sale of Series A Preferred Stock 1,100,000 - Net cash provided by financing activities 1,100,000 - Net increase (decrease) in cash and cash equivalents 1,139,460 (145,327 ) Cash and cash equivalents at beginning of period 190,350 460,869 Cash and cash equivalents at end of period $ 1,329,810 $ 315,542 During the period, cash was paid for the following: Taxes paid $ - $ - Interest paid $ - $ - See accompanying notes to condensed consolidated financial statements 3 Table of Contents B GREEN INNOVATIONS, INC. RESTATED CONDENSED STATEMENTS OF CASH FLOWS (Continued) (Unaudited) Supplemental Schedule of Non-Cash Financing Activities: For the Six Months Ended June 30, 2010: a) During the six months ended June 30, 2010 the Company converted $4,000 of accounts payable into 1,300,000 shares of Class A common stock. b) During the six months ended June 30, 2010 the Company issued 4,000,000 shares of Class A common stock with a fair value $11,570 for services. c) The Company issued 119 shares of Series A Preferred Stock in exchange for $112,058 Convertible Promissory Note and accrued interest of $6,708 to iVoice, Inc. For the Six Months Ended June 30, 2009: a)During the six months ended June 30, 2009, the Company issued 16,724,000 shares of Class A common stock with a fair value of $10,452 to reduce the convertible promissory note in the amount of $5,352. The difference in the market value and the convertible promissory note reduction was charged to beneficial interest in the amount of $5,100. b)During the six months ended June 30, 2009, the Company issued 22,750,000 shares of Class A common stock with a fair value of $14,219 for investor relations services. c)During the six months ended June 30, 2009, the Company converted accounts payable to a convertible promissory note in the amount of $49,326. d) The Company received equipment valued at approximately $50,000 in lieu of payment of note receivable which was previously written-off. 4 Table of Contents B GREEN INNOVATIONS, INC. RESTATED NOTES TO CONDENSED FINANCIAL STATEMENTS June 30, 2010 and 2009 Note 1Background B Green Innovations, Inc., a Matawan, New Jersey-based corporation, (OTC Bulletin Board: BGNN), formerly iVoice Technology, Inc., (“B Green Innovations” or the “Company”) was incorporated under the laws of New Jersey on November 10, 2004 as a wholly owned subsidiary of iVoice, Inc. (“iVoice”). In May 2008, the Company formed B Green Innovations, Inc. (“B Green”), a wholly-owned subsidiary, and has agreed to invest up to $500,000 in B Green, to commercialize its “green” technology platforms. On November 17, 2009, pursuant to an Agreement and Plan of Merger (the “Merger Agreement”), B Green Innovations, Inc., a wholly owned subsidiary of iVoice Technology, Inc. (the “Company”), merged into iVoice Technology, Inc. On July 28, 2009, the Board of Directors and shareholders through written consent representing a majority of the total voting Class A and Class B Common stock voted to change the name of the Company to B Green Innovations, Inc.On November 20, 2009, the Company filed an Amendment to the Certificate of Incorporation with the State of New Jersey to officially change the name of the Company. Note 2Business Operations The B Green Innovations, Inc. ("B Green"), "Go Green" mission from its inception, is to create a "Green" company for the development of solutions to eliminate waste from the world's environment. B Green offers consumers a realistic and necessary solution to the problem of waste around the world. We believe that to truly have an impact on the planet, one must be committed to the environment and seek out environmentally-friendly products. The first technology will be used to create new products from recycled tire rubber. EcoPod and VibeAway™ address important environmental concerns and problems facing the planet today. EcoPod and VibeAway™ are 100% recycled rubber-based products that can be utilized as support pads under any units that vibrate and make noise, including washing machines, dryers, compressors, commercial condensers, and many other units that advantageously benefit from sound and vibration control. In addition, we announced that we had filed a new patent application for a process described as “Recycled Tire Pod with Appliance Recess Guide.” Recently, the Company released its new 100% Degradable / Biodegradable Compactor Bags. These bags include Oxo-Biodegradable additive using the latest technology that supports the 3 R’s of Packaging Reduce, Reuse, Recycle and provides a fourth R, Remove. Independent Scientific Testing show that plastics incorporated with an additive called Renatura™ will degrade and then fully biodegrade, without leaving behind harmful residues in the soil. 5 Table of Contents B GREEN INNOVATIONS, INC. RESTATED NOTES TO CONDENSED FINANCIAL STATEMENTS (continued) June 30, 2010 and 2009 Note 2Business Operations (continued) These Oxo-Biodegradable plastic products are scientifically proven to be non-toxic and are FDA compliant, meaning they are safe for food packaging applications and have been awarded approved food film contact ‘no migration’ status. Regular plastic bags can take up to 100 years to break down causing plastic pollution and harm to both domestic and wild life. Standard plastics are filling our landfills and greatly impacting our planet. Plastics incorporating this additive in the presence of oxygen disappear when exposed to UV light or thermal heat. Our product is designed to allow plastics to degrade like a leaf, slowly yielding CO2 (which through photosynthesis becomes oxygen), water, bio-waste, and mineral salts that condition the soil in the process. The Company continues to evaluate additional products to its product line as well as expanding its distribution channels. The Company will also continue to support the Interactive Voice Response ("IVR"), software that was developed by iVoice. The Company's Interactive Voice Response line is designed to read information from and write information to, databases, as well as to query databases and return information. IVR is an application generator that allows full connectivity to many databases, including Microsoft Access, Microsoft Excel, Microsoft Fox Pro, and Paradox, or to standard text files. The IVR software is sold as an application generator that gives the end user the ability to develop its own customized IVR applications or as a customized turnkey system. IVR performs over 40 different customizable commands. Examples of IVR range from simply selecting announcements from a list of options stored in the computer (also known as audio text) to more complex interactive exchanges such as querying a database for information. Note 3Going Concern The accompanying condensed financial statements have been prepared in conformity with accounting principles generally accepted in the United States of America, which contemplates continuation of the Company as a going concern. As of June 30, 2010, the Company had a net operating loss, and a negative cash flow from operations.These matters raise substantial doubt about the Company’s ability to continue as a going concern. Therefore, recoverability of a major portion of the recorded asset amounts shown in the accompanying balance sheets is dependent upon continued operations of the Company, which in turn, is dependent upon the Company’s ability to raise capital and/or generate positive cash flow from operations. Management plans to increase the development, manufacture, and distribution of “green” products to generate a positive cash flow. However, these plans are dependent upon obtaining additional capital. There can be no assurance that the Company will be able to obtain the necessary capital, and achieve its growth objectives. The financial statements do not include any adjustments relating to the recoverability and classification of recorded assets, or the amounts and classification of liabilities that might be necessary in the event the Company cannot continue in existence. 6 Table of Contents B GREEN INNOVATIONS, INC. RESTATED NOTES TO CONDENSED FINANCIAL STATEMENTS (continued) June 30, 2010 and 2009 Note 4Summary of Significant Accounting Policies a)Basis of Presentation The accompanying condensed unaudited interim financial statements included herein have been prepared, without audit, pursuant to the rules and regulations of the Securities and Exchange Commission ("SEC"). The condensed financial statements and notes are presented as permitted on Form 10-Q and do not contain information included in the Company's annual statements and notes. Certain information and footnote disclosures normally included in financial statements prepared in accordance with accounting principles generally accepted in the United States of America have been condensed or omitted pursuant to such rules and regulations, although the Company believes that the disclosures are adequate to make the information presented not misleading. It is suggested that these condensed financial statements be read in conjunction with the December 31, 2009 audited financial statements and the accompanying notes thereto. While management believes the procedures followed in preparing these condensed financial statements are reasonable, the accuracy of the amounts are in some respects dependent upon the facts that will exist, and procedures that will be accomplished by the Company later in the year. These results are not necessarily indicative of the results to be expected for the full year. These condensed unaudited financial statements reflect all adjustments, including normal recurring adjustments, which, in the opinion of management, are necessary to present fairly the operations and cash flows for the periods presented. b)Use of Estimates The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenue and expenses during the reporting period. Actual results could differ from those estimates. c)Revenue Recognition With respect to IVR customer support services, the Company offers customers an optional annual software maintenance and support agreement for subsequent periods. Sales of purchased maintenance and support agreements are recorded as deferred revenue and recognized over the respective terms of the agreements. For the “green” products revenues are recognized at the time of shipment to, or acceptance by customer, provided title and risk of loss is transferred to the customer. Provisions, when appropriate, are made where the right to return exists. Shipping and handling costs charged to customers are classified as revenue, and the shipping and handling costs incurred are included in cost of goods sold. 7 Table of Contents B GREEN INNOVATIONS, INC. RESTATED NOTES TO CONDENSED FINANCIAL STATEMENTS (continued) June 30, 2010 and 2009 Note 4Summary of Significant Accounting Policies (continued) d)Product Warranties The Company estimates its warranty costs based on historical warranty claims experience in estimating potential warranty claims. Due to the limited sales of the Company's products, management has determined that warranty costs are immaterial and has not included an accrual for potential warranty claims. Presently, costs related to warranty coverage are expensed as incurred. Warranty claims are reviewed quarterly to verify that warranty liabilities properly reflect any remaining obligation based on the anticipated expenditures over the balance of the obligation period. e)Research and Development Costs Research and development costs are charged to expense when incurred. The Company has not incurred any research and development costs for the three and six months ended June 30, 2010 and 2009. f)Advertising Costs Advertising costs are expensed as incurred and are included in selling expenses. For the three months ended June 30, 2010 and 2009, the Company incurred $1,861 and $1,425, respectively. For the six months ended June 30, 2010 and 2009, the Company incurred $2,038 and $4,926, respectively g)Cash and Cash Equivalents The Company considers all highly liquid investments purchased with original maturities of three months or less to be cash equivalents. There were no cash equivalents at June 30, 2010 and December 31, 2009. The Company maintains cash balances at a financial institution that is insured by the Federal Deposit Insurance Corporation. The Company maintains cash balances at financial institutions that are insured by the Federal Deposit Insurance Corporation (“FDIC”) up to federally insured limits. At times balances may exceed FDIC insured limits. The Company has not experienced any losses in such accounts. h)Concentration of Credit Risk Financial instruments that potentially subject the Company to concentrations of credit risk consist primarily of trade accounts receivable and cash.As of June 30, 2010 the Company believes it has no significant risk related to its concentration within its accounts receivable. i) Property and Equipment Property and equipment is stated at cost. Depreciation is computed using the straight-line method based upon the estimated useful lives of the assets, generally five to seven years. Maintenance and repairs are charged to expense as incurred. 8 Table of Contents B GREEN INNOVATIONS, INC. RESTATED NOTES TO CONDENSED FINANCIAL STATEMENTS (continued) June 30, 2010 and 2009 Note 4Summary of Significant Accounting Policies (continued) j)Income Taxes The Company accounts for income taxes using the asset and liability method described in FASB ASC 740-10 (Prior authoritative literature: FASB Statement 109, “Accounting for Income Taxes,”). Under this pronouncement, deferred tax assets and liabilities are recognized for the future tax consequences attributable to differences between the financial statement carrying amounts of existing assets and liabilities and their respective tax basis. Deferred tax assets and liabilities are measured using enacted tax rates expected to apply to taxable income in the years in which those temporary differences are expected to be recovered or settled. Under FASB ASC 740-10, the effect on deferred tax assets and liabilities of a change in tax rates is recognized in income in the period that includes the enactment date. k)Derivative Liabilities The Company accounts for its embedded conversion features in its convertible debentures in accordance FASB ASC 815-10 (Prior authoritative literature: SFAS No. 133, "Accounting for Derivative Instruments and Hedging Activities", which requires a periodic valuation of their fair value and a corresponding recognition of liabilities associated with such derivatives, and FASB ASC 815-40 Section 05, “Accounting for Derivative Financial Instruments Indexed to, and Potentially Settled in, a Company’s Own Stock. The recognition of derivative liabilities related to the issuance of convertible debt is applied first to the proceeds of such issuance as a debt discount, at the date of issuance, and the excess of derivative liabilities over the proceeds is recognized as “Loss on Valuation of Derivative” in other expense in the accompanying financial statements. Any subsequent increase or decrease in the fair value of the derivative liabilities is recognized as “Other expense” or “Other income”, respectively. l)Reclassifications Certain prior year amounts have been reclassified to conform to the current year presentation. The reclassifications have had no effect on the results of operations or cash flows for the period ended June 30, 2009. m)Fair Value of Financial Instruments The carrying amounts reported in the consolidated balance sheets as of June 30, 2010 and December 31, 2009 for cash and cash equivalents, accounts receivable, inventories, prepaid expenses and other current assets, accounts payable and accrued expenses other current liabilities approximate the fair value because of the immediate or short-term maturity of these financial instruments. The fair value of debt approximates its carrying value at the stated or discounted rate of the debt to reflect recent market conditions. 9 Table of Contents B GREEN INNOVATIONS, INC. RESTATED NOTES TO CONDENSED FINANCIAL STATEMENTS (continued) June 30, 2010 and 2009 n)Long-Lived Assets The Company assesses the recoverability of the carrying value of its long-lived assets whenever events or changes in circumstances indicate that the carrying amount of an asset may not be recoverable. Recoverability of assets to be held and used is measured by a comparison of the carrying amount of an asset to future, undiscounted cash flows expected to be generated by an asset.If such assets are considered to be impaired, the impairment to be recognized is measured by the amount by which the carrying amount of the assets exceeds the fair value of the assets.Assets to be disposed of are reported at the lower of the carrying amount or fair value less costs to sell.No impairment losses have been recognized for the periods ended June 30, 2010 and 2009, respectively. Note 5Earnings (Loss) Per Share FASB Accounting Standards Codification (“ASC”) 260-10 (Prior authoritative literature: FASB Statement 128, “Earnings per Share”) requires the presentation of basic earnings per share ("basic EPS") and diluted earnings per share ("diluted EPS"). The Company’s basic income (loss) per common share is based on net income (loss) for the relevant period, divided by the weighted average number of common shares outstanding during the period.Diluted income per common share is based on net income, divided by the weighted average number of common shares outstanding during the period, including common share equivalents, such as outstanding stock options and beneficial conversion of related party accounts. The computation of diluted loss per share for the three months ended June 30, 2010 and 2009 does not assume conversion, exercise or contingent exercise of warrants, and securities in the amount of 2,696,362,793 and 1,293,982,844 shares, respectively, as they would have an anti-dilutive effect on the earnings resulting from the Company’s net loss position in that period. 10 Table of Contents B GREEN INNOVATIONS, INC. RESTATED NOTES TO CONDENSED FINANCIAL STATEMENTS (continued) June 30, 2010 and 2009 Note 5Earnings (Loss) Per Share For the six months ended June 30, 2010 there were 2,339,680,706 averageshare equivalents which are included in the calculation of diluted earnings per share. The computation of diluted loss per share for the six months ended June 30, 2009 does not assume conversion, exercise or contingent exercise of warrants, and securities in the amount of 1,293,982,844 shares as they would have an anti-dilutive effect on the earnings resulting from the Company’s net loss position in that period. Three Months Ended Three Months Ended June 30, 2010 June 30, 2009 Basic net income (loss) per share attributable to common shareholders computation: Net loss attributable to common stockholders $ (109,331 ) $ (80,825 ) Weighted-average common shares outstanding 602,125,277 525,115,387 Basic net loss per share attributable to common Stockholders $ 0.00 $ 0.00 Diluted net income (loss) per share attributable to common shareholders computation Net loss attributable to common stockholders $ (109,331 ) $ (80,825 ) Weighted-average common shares outstanding 602,125,277 525,115,387 Incremental shares attributable to the common stock equivalents - - Total adjusted weighted-average shares 602,125,277 525,115,387 Diluted net loss per share attributable to common Stockholders $ (0.00 ) $ (0.00 ) Six Months Ended Six Months Ended June 30, 2010 June 30, 2009 Basic net income (loss) per share attributable to common shareholders computation: Net income (loss) attributable to common stockholders $ 1,267,806 $ (906,682 ) Weighted-average common shares outstanding 600,628,647 517,264,205 Basic net income (loss) per share attributable to common Stockholders $ 0.00 $ 0.00 Diluted net income (loss) per share attributable to common shareholders computation Net income (loss) attributable to common stockholders $ 1,267,806 $ (906,682 ) Weighted-average common shares outstanding 600,628,647 517,264,205 Incremental shares attributable to the common stock equivalents 2,379,286,126 - Total adjusted weighted-average shares 2,979,914,773 517,264,205 Diluted net income (loss) per share attributable to common Stockholders $ 0.00 $ (0.00 ) Note 6Intangible Assets Intangible assets consist of patents pending in the amount of $59,934 for the periods ended June 30, 2010 and December 31, 2009. There was no amortization expense for the six months ended June 30, 2010 and 2009, respectively. 11 Table of Contents B GREEN INNOVATIONS, INC. RESTATED NOTES TO CONDENSED FINANCIAL STATEMENTS (continued) June 30, 2010 and 2009 Note 7Note Receivable – Related Party Effective January 1, 2010, the Company entered into an administrative services agreement with iVoice, Inc., a related party. The Company will provide iVoice, Inc. administrative and financial services as well as providing iVoice, Inc. with office space. This agreement will continue on a month-to-month basis unless terminated by either party by providing 30 days written notice. In consideration of the services, iVoice, Inc. will pay B Green $5,000 per month. For the three months and six months ended June 30, 2010 the Company recorded income of $15,000 and $30,000, respectively, and such income is included in other income in the accompanying statement of operations for the periods ended June 30, 2010 On April 29, 2010, the Administrative Services Agreement between the Company and iVoice, Inc. was amended to state that the Administrative Service Fees will be evidenced by a Convertible Promissory Note, the terms of which are as follows: i. Interest will accrue in the unpaid balance at the rate of prime plus 1 percent per annum. ii. Additional advances to include Fees accrued pursuant to the Administrative Services Agreement will be added to the principal of this note and will accrue interest at the above specified rate. iii. The interest shall accrue monthly and be paid annually. iv. The principal is payable on demand. v. The holder may elect payment of the principal and/or interest at the holder’s sole discretion, owed pursuant to this Note by requiring the maker to issue to the holder, or its assigners either: (i) one Class B common stock share of the maker, no par value per share, for each dollar owed, (ii) the number of Class A common stock shares of the maker calculated by dividing (x) the sum of the principal and interest that the holder has decided to have paid by (y) fifty percent (50%) of the lowest issue price of Class A common stock, or (iii), payment of the principal of this Note, before any repayment of interest. vi. This note may be prepaid in full or in part at any time without penalty. vii. In the event of (a) default in payment of any installment of principal or interest hereof as the same becomes due and such default is not cured within ten (10) days from the due date, or (b) default under the terms of any instrument securing this Note, and such default is not cured within fifteen (15) days after written notice to maker, then in either such event the holder may, without further notice, declare the remainder of the principal sum, together with all interest accrued thereon, and the prepayment premium, if any, at once due and payable. Failure to exercise this option shall not constitute a waiver of the right to exercise the same at any other time. The unpaid principal of this Note and any part thereof, accrued interest and all other sums due under this Note shall bear interest at the rate of prime plus 2 percent per annum after default until paid. As of June 30, 2010 and December 31, 2009, the note receivable balance was $30,000 and $-0-, respectively. Additionally, the Company recorded interest expense of $160 for the six months ended June 30, 2010.Accrued interest was $160 as of June 30, 2010. 12 Table of Contents B GREEN INNOVATIONS, INC. RESTATED NOTES TO CONDENSED FINANCIAL STATEMENTS (continued) June 30, 2010 and 2009 Note 8Related Party Transactions In conjunction with the spin-off from iVoice, Inc., the Company, and its former subsidiary, had entered into a temporary administrative services agreements with iVoice. The administrative services agreements were to continue on a month-to-month basis until the Company has found replacement services for those services being provided by iVoice or can provide these services for itself. As of October 1, 2009 iVoice has suspended all charges for the Administrative Service Agreement for the Company and with the Company.There were no administrative service charges for the three and six months ended June 30, 2010. Administrative services were $12,663 and $25,326 for the three and six months ended June 30, 2009. Effective November 17, 2009, the Company’s subsidiary at the time and iVoice mutually agreed to terminate and extinguish any obligations between the parties pursuant to the following agreements: a. The Administrative Services Agreement dated March 1, 2007 by and between B Green Innovations, Inc. (subsidiary) and iVoice, Inc. b. The Convertible Promissory Note dated May 5, 2008 issued by B Green Innovations, Inc. payable to iVoice, Inc. c. The Security Agreement dated May 5, 2008 by and between B Green Innovations, Inc. and iVoice, Inc. As a result of the above the Company extinguished a total of $63,875 of a Convertible Promissory Note and accrued interest of $2,140. The total of $66,015 was recorded in the balance sheet as additional paid-in capital as since this is classified as a related party transaction as December 31, 2009. As of February 10, 2010, the Administrative Services Agreement with iVoice, Inc. was terminated, and the Company entered into an Exchange Agreement to exchange the Convertible Promissory Note having a principal and accrued interest of approximately $119,000 for 119 shares of the Company’s 3% Preferred Stock. As a result the Company recorded a gain from the extinguishment of the derivative liability in the amount of $1,636,695 and is included as other income in the accompanying statement of operations for the six months ended June 30, 2010 (See Note 11 for terms of the 3% Preferred Stock). The Company has assumed an outstanding promissory demand note in the amount of $190,000 payable to Jerry Mahoney, President and Chief Executive Officer of iVoice and Non-Executive Chairman of the Board of iVoice Technology.This amount is related to funds loaned to iVoice and is unrelated to the operations of iVoice Technology.The note will bear interest at the rate of prime plus 2.0% per annum (5.25% at June 30, 2010) on the unpaid balance until paid.Interest payments are due and payable annually. Under the terms of the Promissory Note, at the option of the Note holder, principal and interest can be converted into either (i) one share of Class B Common Stock of iVoice Technology, Inc., par value $.01, for each dollar owed, (ii) the number of shares of Class A Common Stock of iVoice Technology, Inc. calculated by dividing (x) the sum of the principal and interest that the Note holder has requested to have prepaid by (y) eighty percent (80%) of the lowest issue price of Class A Common Stock since the first advance of funds under this Note, or (iii) payment of the principal of this Note, before any repayment of interest 13 Table of Contents B GREEN INNOVATIONS, INC. RESTATED NOTES TO CONDENSED FINANCIAL STATEMENTS (continued) June 30, 2010 and 2009 Note 8Related Party Transactions (continued) The Board of Directors of the Company maintains control over the issuance of shares and may decline the request for conversion of the repayment into shares of the Company. As of June 30, 2010 and December 31, 2009, the outstanding balances wee $3,003, plus accrued interest of $106,700 and $100,692, respectively. On May 8, 2007, the Company executed a Security Agreement providing Jerome Mahoney, President and Chief Executive Officer of the Company, with a security interest in all of the assets of the Company to secure the promissory note dated August 5, 2005 and all future advances including, but not limited to, additional cash advances: deferred compensation, deferred expense reimbursement, deferred commissions and income tax reimbursement for the recognition of income upon the sale of common stock for the purpose of the holder advancing additional funds to the Company. The Company entered into a five-year employment agreement with Jerome Mahoney to serve as Non-Executive Chairman of the Board of Directors, effective August 1, 2004. On March 9, 2009, the term of the employment agreement between the Company and Mr. Mahoney, the Company’s CEO, was extended to July 31, 2016.The Company will compensate Mr. Mahoney with a base salary of $85,000 for the first year with annual increases based on the Consumer Price Index. Mr. Mahoney had a consulting agreement with the Company’s former subsidiary B Green Innovations for annual compensation of $24,000 and upon every annual anniversary thereafter, at the rate based on the increase in the Consumer Price Index for All Urban Consumers (New York-Northern N.J.-Long Island). Effective January 1, 2010, this amount was added to Mr. Mahoney’s base salary. At June 30, 2010, Mr. Mahoney’s salary was $121,604. As of December 31, 2009 and June 30, 2010, total deferred compensation due to Mr. Mahoney was $253,448 and $270,250, respectively. On June 15, 2010, Mr. Mahoney’s employment agreement was amended to increase the base salary to $195,000 effective July 1, 2010. All other terms of the Employment Agreement shall remain in full force and effect. The Board has the option to pay Mr. Mahoney’s compensation in the form of Class B Common Stock. Mr. Mahoney will also be entitled to certain bonuses based on mergers and acquisitions completed by the Company. Pursuant to the terms of the Class B Common Stock, a holder of Class B Common Stock has the right to convert each share of Class B Common Stock into the number of shares of Class A Common Stock determined by dividing the number of Class B Common Stock being converted by a 20% discount of the lowest price for which the Company had ever issued its Class A Common Stock. On August 29, 2005, the Company entered into an employment agreement with Mark Meller.Mr. Meller served as the Company’s President, Chief Executive Officer and Chief Financial Officer until August 29, 2006.As compensation, the Company paid Mr. Meller a base salary of $85,000 the first year with an annual increase based on the Consumer Price Index every year thereafter.Mr. Meller has agreed to defer all but $20,000 of his compensation until such time that the Board of Directors determines, in its sole discretion, that the Company has sufficient financial resources to pay his compensation.The Board of Directors may also elect to pay Mr. Meller the balance of his compensation in the form of Company Class A or Class B Common Stock.As of June 30, 2010, total deferred compensation due to Mr. Meller was $53,860. 14 Table of Contents B GREEN INNOVATIONS, INC. RESTATED NOTES TO CONDENSED FINANCIAL STATEMENTS (continued) June 30, 2010 and 2009 Note 9Convertible Promissory Note and Derivative Liability The Company had entered into a temporary administrative services agreement with iVoice. The administrative services agreement will continue on a month-to-month basis until the Company has found replacement services for those services being provided by iVoice or can provide these services for itself. In March 2008, the administrative services agreement was amended to provide that accrued and unpaid administrative services shall be aggregated and converted into a Convertible Promissory Note. The principal and interest shall be due and payable as follows: (a) interest shall accrue monthly on the unpaid balance and shall be paid annually, and (b) principal shall be payable on demand. On March 5, 2008, the Company converted its outstanding accounts payable to iVoice, Inc. for unpaid administrative services in the amount of $50,652 into a convertible promissory note at the rate of prime plus 1 percent per annum. Additional amounts may be added to this note based on any unpaid administrative services, and will accrue interest at the above specified rate from date of advance until paid. The principal and interest shall be due and payable as follows: (a) interest shall accrue monthly on the unpaid balance and shall be paid annually, and (b) principal shall be payable on demand. There were no administrative service charges for the six months ended June 30, 2010. Administrative services were $25,326 for the six months ended June 30, 2009. As of October 1, 2010 iVoice, Inc. suspended all charges for the Administrative Service Agreement (see Note 7). iVoice, Inc. may elect payment of the principal and/or interest, at the its sole discretion, owed pursuant to this Note by requiring the Company to issue to iVoice, or his assigns either: (i) one Class B common stock share of the Company par value $.01 per share, for each dollar owed, (ii) the number of Class A common stock shares of the Company calculated by dividing (x) the sum of the principal and interest that the Note holder has decided to have paid by (y) eighty percent (80%) of the lowest issue price of Class A common stock since the first advance of funds under this Note, or (iii), payment of the principal of this Note, before any repayment of interest. Unless otherwise provided, this Note may be prepaid in full or in part at any time without penalty or premium. Partial prepayments shall be applied to installments due in reverse order of their maturity. During the six months ended June 30, 2010, there were no payments in stock or cash. In the event of (a) default in payment of any installment of principal or interest hereof as the same becomes due and such default is not cured within ten (10) days from the due date, or (b) default under the terms of any instrument securing this Note, and such default is not cured within fifteen (15) days after written notice to maker, then in either such event the holder may, without further notice, declare the remainder of the principal sum, together with all interest accrued thereon, and the prepayment premium, if any, at once due and payable. Failure to exercise this option shall not constitute a waiver of the right to exercise the same at any other time. The unpaid principal of this Note and any part thereof, accrued interest and all other sums due under this Note shall bear interest at the rate of prime plus 2 percent per annum after default until paid. The promissory note holders have a security interest in substantially all of the assets of the Company. 15 Table of Contents B GREEN INNOVATIONS, INC. RESTATED NOTES TO CONDENSED FINANCIAL STATEMENTS (continued) June 30, 2010 and 2009 Note 9Convertible Promissory Note and Derivative Liability (continued) In accordance with FASB ASC 815-10 (Prior authoritative literature: SFAS No. 133, "Accounting for Derivative Instruments and Hedging Activities", the Company determined that the conversion feature of the Debenture met the criteria of an embedded derivative, and therefore the conversion feature of this Debenture needed to be bifurcated and accounted for as a derivative. The fair value of the embedded conversion was estimated at the date of issuance using the Black-Scholes model with the following assumptions: risk free interest rate: 2.25%; expected dividend yield: 0%: expected life: 5 years; and volatility: 321.58%. The accounting guidance instructs that the conversion options are a derivative liability. As such, on March 5, 2008 the Company recorded the conversion options as a liability, recorded a debt discount of $50,652, and charged Other Expense - Loss on Valuation of Derivative for $16,366, resulting primarily from calculation of the conversion price. As of February 10, 2010, the Administrative Services Agreement with iVoice, Inc. was terminated, and the Company entered into an Exchange Agreement to exchange the Convertible Promissory Note having a principal and accrued interest of approximately $119,000 for 119 shares of the Company’s 3% Preferred Stock. As a result the Company recorded a gain from the extinguishment of the derivative liability in the amount of $1,636,695 and is included as other income in the accompanying statement of operations for the six months ended June 30, 2010. For the three months ended June 30, 2009, the Company recorded a Gain on Valuation of Derivative in the amount of $30,069. No gain or loss was recorded for the three months ended June 30, 2010. For the six months ended June 30, 2010, the Company recorded a loss on Valuation of Derivative in the amount of $382,128 as compared to a Loss on Valuation of Derivative of $421,821 for the six months ended June 30, 2009. The fair value of the embedded conversion was estimated at the February 10, 2010 using the Black-Scholes model with the following assumptions: risk free interest rate: 2.69%; expected dividend yield: 0%: expected life: 5 years; and volatility: 234.66%. The derivative liability was $-0- and $1,257,567 at June 30, 2010 and December 31, 2009, respectively. B Green, previously a subsidiary of the Company, had entered into a temporary administrative services agreement with iVoice. The administrative services agreement continues on a month-to-month basis until B Green Innovations, Inc. has found replacement services for those services being provided by iVoice or can provide these services for itself. The administrative services agreement provides that accrued and unpaid administrative services shall be aggregated and converted into a Convertible Promissory Note. The principal and interest shall be due and payable as follows: (a) interest shall accrue monthly on the unpaid balance and shall be paid annually, and (b) principal shall be payable on demand. The terms of this agreement are to similar to the terms of the agreement between iVoice Technology, Inc. and iVoice, Inc. as described above in this footnote. On June 30, 2008, the Company converted its outstanding B Green accounts payable to iVoice, Inc., for unpaid administrative services, in the amount of $8,000 into a convertible promissory note at the rate of prime plus 1 percent per annum. Additional amounts may be added to this note based on any unpaid administrative services, and will accrue interest at the above specified rate from date of advance until paid. 16 Table of Contents B GREEN INNOVATIONS, INC. RESTATED NOTES TO CONDENSED FINANCIAL STATEMENTS (continued) June 30, 2010 and 2009 Note 9Convertible Promissory Note and Derivative Liability (continued) Effective November 17, 2009, the Company’s subsidiary at the time and iVoice mutually agreed to terminate and extinguish any obligations between the parties pursuant to the following agreements: a. The Administrative Services Agreement dated March 1, 2007 by and between B Green Innovations, Inc. (subsidiary) and iVoice, Inc. b. The Convertible Promissory Note dated May 5, 2008 issued by B Green Innovations, Inc. payable to iVoice, Inc. c. The Security Agreement dated May 5, 2008 by and between B Green Innovations, Inc. and iVoice, Inc. As a result of the above the Company extinguished a total of $63,875 of a Convertible Promissory Note and accrued interest of $2,140. The total of $66,015 was recorded in the balance sheet as additional paid-in capital as since this is classified as a related party transaction as December 31, 2009. For the three and six months ended June 30, 2009, the Company recorded Gains (Losses) on Valuation of Derivative in the amounts of $16,690 and ($650,187), respectively. A loss of $382,128 was recorded for the six months ended June 30, 2010. Note 10Income taxes The tax effect of temporary differences, primarily net operating loss carryforwards, asset reserves and accrued liabilities give rise to a deferred tax asset. Deferred income taxes are recognized for the tax consequence of such temporary differences at the enacted tax rate expected to be in effect when the differences reverse. Because of the current uncertainty of realizing the benefit of the tax carry forward, a valuation allowance equal to the tax benefit for deferred taxes has been established. The full realization of the tax benefit associated with the carry forward depends predominantly upon the Company's ability to generate taxable income during the carry forward period. On January 7, 2010, the Company received $232,491 from the sale of New Jersey state net operating losses. Note 11Capital Stock Pursuant to the Company’s certificate of incorporation, as amended, the Company is authorized to issue 1,000,000 shares of Preferred Stock, par value of $1.00 per share, 10,000,000,000 shares of Class A Common Stock, no par value per share, 50,000,000 shares of Class B Common Stock, par value $0.01 per share, and 20,000,000 shares of Class C Common Stock, par value $0.01 per share. Below is a description of the Company’s outstanding securities, including Preferred Stock, Class A Common Stock, Class B Common Stock and Class C Common Stock. 17 Table of Contents B GREEN INNOVATIONS, INC. RESTATED NOTES TO CONDENSED FINANCIAL STATEMENTS (continued) June 30, 2010 and 2009 Note 11Capital Stock (continued) a) Preferred Stock The Company is authorized to issue 1,000,000 shares of Preferred Stock, par value $1.00 per share. Of the 1,000,000 shares of Preferred Stock, 10,000 shares are designated Series A 10% Preferred Stock, par value $1.00 per share, with a stated value of $1,000 (the “Series A Preferred Stock”). The stated value is used for calculation of dividends and liquidation preferences. On March 12, 2008, the Company sold 1,444.44 shares of Series A 10% Preferred Stock to iVoice, Inc. for $1,444,444.As of June 30, 2010 and December 31, 2009, dividends in arrears on Series A Secured Preferred Stock amounted to $307,121 and $260,791, respectively. With consent of the holders of the Series A Preferred Stock, on March 6, 2009, the Company amended its Certificate of Incorporation and amended the rights of the Series A Preferred by: (i) eliminating all voting rights for the Series A Preferred Stock and (ii) eliminating the conversion feature of the Series A Preferred Stock In February 2010, the Company filed with the State of New Jersey an Amendment to the Certificate that revised the rights of the holders of the Company’s Series A 3% Secured Convertible Preferred Stock. The revisions included: a. The preferred stock will be referred to in the Company’s Certificate of Incorporation as: “Series A 3% Preferred Stock”. b. The holders of the preferred stock will have a new dividend rate of 3%. c. The holders of the Series A 3% Preferred Stock shall have no voting rights. d. Series A 3% Preferred Stock is convertible, at the option of the holder with the consent of the Corporation, at any time after the date of issuance of such share into such number of fully paid and non-assessable shares of Common Stock as is determined by dividing the Series A Initial Value, as may be adjusted from time to time, by the Conversion Price applicable to such share. The "Conversion Price” per share shall be calculated as the closing bid price of the Class A Common stock on the last trading day immediately prior to the date that the Notice of Conversion is tendered to the Corporation, subject to certain adjustments. e. The holders of shares of Series A Preferred Stock shall be prohibited from converting shares of Series A Preferred Stock, and the Corporation shall not honor any attempted conversion of Series A Preferred Stock, if, and to the extent, the shares of Common Stock held by such converting holder of Series A Preferred Stock following any attempted conversion would exceed 9.99% of the outstanding shares of Common Stock of the Corporation after giving effect to such conversion. On February 10, 2010, iVoice, Inc. agreed to purchase 1,100 shares of the Company’s 3% Preferred Stock for $1,100,000 in cash. On February 10, 2010, the Company issued 119 shares of Series A Preferred Stock in exchange for $112,058 Convertible Promissory Note and accrued interest of $6,708 to iVoice, Inc. As of June 30, 2010, 2,663.44 shares of Series A 3% Preferred Stock are issued and outstanding. 18 Table of Contents B GREEN INNOVATIONS, INC. RESTATED NOTES TO CONDENSED FINANCIAL STATEMENTS (continued) June 30, 2010 and 2009 Note 11Capital Stock (continued) b)Class A Common Stock As of June 30, 2010, there are 10,000,000,000 shares of Class A Common Stock authorized, no par value, and 605,609,870 shares were issued, and 604,415,387 shares were outstanding, and 1,194,483 shares were issued pending conversion by YA Global Investments. Each holder of Class A Common Stock is entitled to receive ratably dividends, if any, as may be declared by the Board of Directors out of funds legally available for payment of dividends.The Company has never paid any dividends on its common stock and does not contemplate doing so in the foreseeable future. The Company anticipates that any earnings generated from operations will be used to finance its growth objectives. During the six months ended June 30, 2010 the Company converted $4,000 of accounts payable into 1,300,000 shares of Class A common stock. During the six months ended June 30, 2010 the Company issued 4,000,000 shares of Class A common stock with a fair value $11,570 for services. c)Class B Common Stock As of June 30, 2010, there are 50,000,000 shares of Class B Common Stock authorized, par value of $.01 per share and 115,025 shares issued and outstanding.Each holder of Class B Common Stock has voting rights equal to 100 shares of Class A Common Stock. A holder of Class B Common Stock has the right to convert each share of Class B Common Stock into the number of shares of Class A Common Stock determined by dividing the number of Class B Common Stock being converted by a 20% discount of the lowest price that iVoice Technology, Inc. had ever issued its Class A Common Stock. Upon our liquidation, dissolution, or winding-up, holders of Class B Common Stock will be entitled to receive distributions. On July 27, 2009, the Company amended its Certificate of Incorporation as follows: a holder of Class B Common Stock has the right to convert each share of Class B Common Stock into the number of shares of Class A Common Stock determined by dividing the number of Class B Common Stock being converted by a 20% discount of the lowest price that iVoice Technology, Inc. had ever issued its Class A Common Stock. Each holder of Class B common stock has voting rights equal to the number of Class A shares that would be issued upon the conversion of the Class B shares, had all of the outstanding Class B shares been converted on the record date used for purposes of determining which shareholders would vote.Previously, each holder of Class B Common Stock has voting rights equal to 100 shares of Class A Common Stock. No shares were issued during the six months ended June 30, 2010. 19 Table of Contents B GREEN INNOVATIONS, INC. RESTATED NOTES TO CONDENSED FINANCIAL STATEMENTS (continued) June 30, 2010 and 2009 Note 11Capital Stock (continued) d)Class C Common Stock As of June 30, 2010, there are 20,000,000 shares of Class C Common Stock authorized, par value $.01 per share.Each holder of Class C Common Stock is entitled to 1,000 votes for each share held of record. Shares of Class C Common Stock are not convertible into Class A Common Stock. Upon liquidation, dissolution or wind-up, the holders of Class C Common Stock are not entitled to receive our net assets pro rata. As of June 30, 2010, no shares were issued or outstanding. Note 12 Stock Options During 2005, the Company adopted the 2005 Stock Incentive Plan and the 2005 Directors’ and Officers’ Stock Incentive Plan (“Plan”) in order to attract and retain qualified personnel.Under the Plan, the Board of Directors, in its discretion may grant stock options (either incentive or non-qualified stock options) to officers, directors and employees.The Company has not issued any stock options as of June 30, 2010. Note 13Fair Value Measurements FASB Codification Topic 820-10, Fair Value Measurements and Disclosures defines fair value, establishes a framework for measuring fair value under generally accepted accounting principles and expands disclosures about fair value measurements; however, it does not require any new fair value measurements, rather, its application is made pursuant to other accounting pronouncements that require or permit fair value measurements. As defined in FASB ASC 820-10, fair value is the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (exit price). The Company utilizes market data or assumptions that market participants would use in pricing the asset or liability, including assumptions about risk and the risks inherent in the inputs to the valuation technique. Fair value measurements are generally based upon observable and unobservable inputs. Observable inputs reflect market data obtained from independent sources, while unobservable inputs reflect our view of market assumptions in the absence of observable market information. The Company utilizes valuation techniques that maximize the use of observable inputs and minimize the use of unobservable inputs. FASB Codification Topic 820-10, Fair Value Measurements and Disclosures includes a fair value hierarchy that is intended to increase consistency and comparability in fair value measurements and related disclosures. The fair value hierarchy consists of the following three levels: Level 1 – Quoted prices are available in active markets for identical assets or liabilities as of the reporting date. Active markets are those in which transactions for the asset or liability occur in sufficient frequency and volume to provide pricing information on an ongoing basis. Level 1 primarily consists of financial instruments such as exchange-traded derivatives, marketable securities and listed equities. 20 Table of Contents B GREEN INNOVATIONS, INC. RESTATED NOTES TO CONDENSED FINANCIAL STATEMENTS (continued) June 30, 2010 and 2009 Note 13Fair Value Measurements (continued) Level 2 – Pricing inputs are other than quoted prices in active markets included in level 1, which are either directly or indirectly observable as of the reported date. Level 2 includes those financial instruments that are valued using models or other valuation methodologies. These models are primarily industry-standard models that consider various assumptions, including quoted forward prices for commodities, time value, volatility factors, and current market and contractual prices for the underlying instruments, as well as other relevant economic measures. Substantially all of these assumptions are observable in the marketplace throughout the full term of the instrument, can be derived from observable data or are supported by observable levels at which transactions are executed in the marketplace. Instruments in this category generally include non-exchange-traded derivatives such as commodity swaps, interest rate swaps, options and collars. Level 3 – Pricing inputs include significant inputs that are generally less observable from objective sources. These inputs may be used with internally developed methodologies that result in management’s best estimate of fair value. The valuation techniques that may be used to measure fair value are as follows: Market approach — Uses prices and other relevant information generated by market transactions involving identical or comparable assets or liabilities Income approach — Uses valuation techniques to convert future amounts to a single present amount based on current market expectations about those future amounts, including present value techniques, option-pricing models and excess earnings method Cost approach — Based on the amount that currently would be required to replace the service capacity of an asset (replacement cost) As of January1, 2010, the Company adopted the Financial Accounting Standards Board (“FASB”) Accounting Standards Update (“ASU”) No.2010-06, Improving Disclosures about Fair Value Measurements (“ASU 2010-06”) which requires additional disclosures about the various classes of assets and liabilities measured at fair value, the valuation techniques and inputs used, the activity in Level 3 fair value measurements and the transfers between Levels 1, 2, & 3. The requirement for disclosures about purchases, sales, issuances and settlements in the roll forward of activity in Level 3 fair value measurements are effective for interim and annual reporting periods beginning after December 15, 2010 and will be adopted by the Company on January 1, 2011. The following table sets forth by level within the fair value hierarchy the Company’s financial assets and liabilities that were accounted for at fair value as of June 30, 2010 and December 31, 2009. As required by FASB ASC 820-10, financial assets and liabilities are classified in their entirety based on the lowest level of input that is significant to the fair value measurement. The Company’s assessment of the significance of a particular input to the fair value measurement requires judgment, and may affect the valuation of fair value assets and liabilities and their placement within the fair value hierarchy levels. 21 Table of Contents B GREEN INNOVATIONS, INC. RESTATED NOTES TO CONDENSED FINANCIAL STATEMENTS (continued) June 30, 2010 and 2009 Note 13Fair Value Measurements (continued) June 30, 2010 Level I LevelII LevelIII Total Total Assets $
